WcWohteR, PRESIDENT,

(dissenting) :

The executor of S. S. Cunningham, Casper Slmnk, filed his Fill in the circuit court of Berkeley Count}', at the October rules, 1895, on behalf of himself and all other creditors of James L. Cunningham, deceased, who would come in and contribute to the ■costs, against William L. Cunningham and J. N. Cunningham, in their own right and as administrators of said James L. Cunningham, deceased, John K. Cunningham and Annie E. Cunningham, his wife, Mattie A. Cunningham, Mary Cunningham, ■widow of A. P. Cunningham, E. B. Faulkner, Trustee, A. C. Nadenbusch, Trustee, E. B. Faulkner and C. J. Faulkner, administrators with will annexed of C. J. Faulkner, deceased, and the National Bank of Martinsburg, a corporation, setting up two motes made by said Jas. L. Cunningham, in his lifetime to S. S. Cunningham, one dated June 10, 1881, for $2,314.40 at one day (alleged in bill to be at one year) the other dated September ’28th, 1885, for $100.00 at one day after date, that both of said *13notes remained wholly unpaid, except certain payments mentioned in the bill, viz: June 27, 1885, $100.00; March 14, 1889, $125.00; May 3, 1893, $277.72, paid by AY. L. and J. N. Cunningham, administrators oE Jas. L. _Cunningham, deceased, and March 31, 1893, $500.00 paid by AY. L. Cunningham, one of said administrators, and May 7, 1894, $100.00 paid by AY. L. Cunningham, all of which payments were applied to the larger noEc. alleging that on the 25th day of August, 1886, said Jas. L. Cunningham in his lifetime wrote a letter and signed by himself and • delivered same to S. S. Cunningham acknovdedging said note for $2,314.40 to be due and unpaid and promised to pay the same,, but no part of it had ever been paid, except said payments mentioned; that said James L. Cunningham departed this life intestate August 25, 1887, and defendant administrators were duly appointed and qualified as such; that in 1895 S. S. Cunningham died, leaving a will in which plaintiff was appointed executor and who was duly qualified as such executor; that said Jas. L. Cunningham left a widow who died in February, 1895, and left as his. heirs at law the following children: John Iv. ' Cunningham, whose wüfe’s name is Annie B. Cunningham, AYilliam L. Cunningham, a single man, J. N. Cunningham, a single man, Mattie A. Cunningham, a single ■woman, and A. P. Cunningham, who some time in the spring of 1895 died intestate without children, leaving a widow, Mary Cunningham, and his brothers and sisters as his heirs at law, that said J as. L. Cunningham left a large and valuable personal estate, which passed into the hands of the administrators, amounting as shown by their sale list to $4,536.49; that said administrators had made no settlement of their administration accounts; that in addition to the personal estate said decedent left two valuable tracts of land in Berkeley County, one containing two hundred and nineteen acres, one rood and twenty-nine perches, the other four hundred and eighty-nine acres, one rood, specifically described in the exhibits filed with the bill; that on September 12, 1887, the widow and heirs of said James L. Cunningham conveyed all of said real estate to* A. C. Nadenbusch, trustee, to secure the payment to E. B. Faulkner and C. J. Faulkner, administrators with the wall annexed, of C. J. Faulkner, deceased, in indebtedness of $3,500.00, evidenced by three certain bonds of said heirs bearing even date with said deed of trust, which deed -was filed as an exhibit; and alleges the *14payment of said bonds although the deed of trust was not released upon the records;'that on December 3, 1889, said A. P •Cunningham conveyed to E. B. Faulkner, trustee, all of his interest in said tracts of land in trust to secure William L. Cunningham and J. hi. Cunningham as endorsers on a note for ■$500.00 made by said A. P. Cunningham payable ninety days after date and discounted at the National Bank of Martinsburg, •and exhibited said deed of trust and alleged that same had been paid off though not released on record; that besides his own he •knows of no other indebtedness against the estate of said James L. Cunningham, and prayed for convention of the creditors, and •order of reference to ascertain debts, priorities, etc., and settlement of accounts of administrators of said decedent.
At March rules, 1896, by permission of the court James Find-ley, who had been appointed administrator de bonis non con ¿estamento annexo of S. S. Cunningham, deceased (the executor Shunk having died) filed his amended bill against the same parties named as defendants in the original bill and'L. C. G-erling, sheriff, administrator of A. P. Cunningham, deceased, which amended bill corrects the dates of some of the. payments on said larger note as stated in the first bill, and praying for settlement of administration accounts of said administrators and distribution of the personal assets among the parties entitled thereto, and that should the personal estate prove insufficient to pay all the plaintiff’s debt, the real assets left by said James L. Cunningham, and which descended to his heirs who are made parties to the suit, might be subjected to the payment of said indebtedness and for general relief.
On the 21st of January, 1897, the answer of William L. Cunningham, one of the administrators, was filed and general replication thereto, and the cause was inferred to commissioner in •chancery W. B. Colston, with instructions to state and settle the accounts of said administrators of J as. L. Cunningham, to ascertain and report the real estate of said decedent James L Cunningham with its fee simple value; the debts against the estate of said decedent, together with their respective amounts and priorities. The answer of said Cunningham admitted the execution of the deeds of trust as alleged in the amended bill, did not admit the making of the notes of $2,314.40, and $100.00 as alleged but controverted the making thereof by his intestate, and *15denied the writing of the letter of August 25, 1886, by his testator as alleged, acknowledging said note of $2,314.40, and promising to pay it, and averred that no promise in writing or acknowledgment of said notes had been made by his said decedent or by his administrators or either of them within the period of fen years next before the commencement of this suit which wpuld hind James L. Cimninghanr’s administrators or executors or his heirs for the payment of said sums of money, and expressly set up the statute of limitations as a bar against the collection of the said notes or either of them by plaintiff. On the 13th of July, 1897, William L. Cunningham and J. N. Cunningham, in their own right and John Iv. Cunningham, Mattie -A. Cunningham and Mary E. Cunningham, filed their answer to the original and amended bills to which plaintiff replied generally; the answer avers that said S. S. Cunningham was at the time of his death and for more than twenty years previous thereto had been a resident of the town of Williamsport in Maryland just on the opposite side of.the river from Berkeley County in West Virginia, and owned quite a considerable quantity of property in said Berkeley County, and for a long period of years had been president of a bank in.Williamsport and director thereof, which did a large amount of business with the 'citizens of Berkeley County, such as is generally transacted between banks and their customers and patrons, including loaning money, discounting notes, etc., and that during such time S. S. Cunningham’s acquaintance with business people and transactions in Berkeley County 'was quite extensive, making, loans to, and taking notes and bonds from many of them either on his own account or on account of his said bank; that although respondents did not admit the making of the note or bond by James L. Cunningham for $2,314.40 to said S. S. Cunningham, and denied the same, thej averred that the said administrators of James L. Cunningham, or one of them did send to said S. S. Cunningham on the 31st of March, 1893, the sum of $500.00 and on the 7th of May, 1894, the further sum of $100.00, which remittances were made by said administrators or one of them on the claim and representation to them by said S. S. Cunningham that the estate of James L. Cunningham was legally liable to him for the payment of the said sums of money, he, said S. S. Cunningham, carefully concealing the fact that if there had been any such note or bond as *16the one for $2,314.40 in the bill mentioned and described, it had long before that time been barred by the statute of limitations, a. fact unknown to said administrators until after the commencement of this suit; respondents charging that the application by the said S. S. Cunningham of the sums of $500.00 and $100.00 an alleged bond or note held by him at that time and which was then barred by the statute of limitations, unknown however by said administrators, was illegal and fraudulent; that so much of said money'should have been applied by him as a payment on the $100.00 note or bond as would be sufficient .to satisfy it and the remainder of said remittances by said administrators or one of them should have been returned to them as having been made in ignorance and by mistake of faet, to be administered by them according to law, and 'respondents claimed the benefit of the statute of limitations as.a defence against any indebtedness by said alleged note of $2,314.40, and asked for a decree in favor of the administrators of James L. Cunningham against said James Findley, administrator, for the excess of the aggregate of the said two sums over the indebtedness evidenced, by the $100.00' note or bond with interest, etc. To which answer plaintiff demurred and filed a special replication, wherein he admits that S. S. Cunningham lived as alleged in the answer, at "Williams-port, Maryland, and owned a considerable quantity of property in Berkeley County, and was president and director of a bank,, but denies that said bank did a large amount of business with the citizens of Berkeley County such as is usually transacted between banks and their customers or patrons including the lend-of money and the discounting of notes, etc., or that his acquaintance with the business people and transactions in Berkeley County were extensive or .that he frequently made loans to them and took notes and bonds from them either on his own account or on account of said bank; that it is true as stated that the administrators of James L. Cunningham paid the sums of $500.0® and $100.00, that they were paid on account of the indebtedness mentioned and described in plaintiffs original and amended bills without any specific directions as to how the same should be applied, and that said S. S. Cunningham in the absence of any such direction by the party making the payments on the nots then due and owing to him from said James L. Cunningham, deceased, for $2,314.40, bearing date June 10, 1881; but denies *17that the payments were made by the administrators under any mistake of fact in connection with the debts on which same were being paid, and denies that said S. S. Cunningham concealed from said administrators of James L. Cunningham, deceased., any fact in connection with said notes, either as to the date of' the same, the time when due, or the amounts owing thereon; but on the contrary furnished the said administrators full .information in all these respects by sundry statements and calculations of the amounts due, thereby giving them full information in all respects as to the nature of said indebtedness; denies there was any mistake of fact under which they made said payments, but the mistake, if any, on their part, was a mistake of law; therefore he says the defendants ought not to take anything by their answer, so far as the same is in the nature of a cross bill, and prays that he may be dismissed, etc.
At the November rules, 1897, plaintiff filed his second amended bill, to which defendant William L. Cunningham demurred on the 1st day of February, 1898, of which demurrer the court took time to consider, and on April 29, 1898, the court overruled the demurrer and granted demurrant leave to answer within thirty days. The said bill adopts the averments and allegations of the original and amended bills, and refers to the answer of William L. Cunningham, one of the administrators of James L. Cunningham, to the original and amended bill, in which he pleaded and relied upon the statute of limitations to prevent the recovery of plaintiff’s debts, and plaintiff alleges that the debts set up in said bills and in this second amended bill are not barred and tnat he should not be prevented from recovering the same either against personal or real assets of the estate of James L. Cunningham, by reason of the facts set out in his said second amended bill, and proceeds to exhibit various letters, statements and correspondence between said William L. Cunningham, who plaintiff alleges was not only the acting and active administrator of the estate of James L. Cunningham, deceased, but the agent of his co-administrator, J. if. Cunningham, and also in his ■ own right and as agent of the other heirs and distributees of James-L. Cunningham, and S. S. Cunningham, whereby it is alleged that said W. L. Cunningham acknowledged in writing and signed by himself the existence of the indebtedness due plaintiff’s decedent on said two notes or bonds of $2,314.40 and $100.00, and in *18his said capacities expressly promised to pay the same with the full knowledge at the time of making such acknowledgment and promise of the character and nature of such indebtedness of his father’s estate; alleging that shortly after the death of plaintiff’s- decedent and both before and after the institution of this suit he had made and caused to be made careful search among all the papers of S. S. Cunningham, deceased, for letters, correspondence and other memoranda relating to the indebtedness of James L. Cunningham to the estate of plaintiff’s decedent and these papers, except exhibit No. 5, were not found, although due diligence was used in the search, until about three weeks prior to the writing of the second amended bill, when the same were discovered by accident as plaintiff was informed and believed by one Mrs.-Jefferson in the back drawer of an old desk ¡used by plaintiff’s decedent; that with the paper writings filed with the bill signed by William L. Cunningham were found the annexed copies of what were evidently replies thereto in the handwriting of plaintiff’s decedent, the originals of which plaintiff believed and charged were sent and mailed to and received by said defendant William L. Cunningham, and called upon said William L. Cunningham to discover and produce the original-of the paper writings, copies of which were filed with said second amended bill as exhibits, alleges that said administrators William L. and J. N. Cunningham as he was informed claim to have paid and taken up a number of debts against the estate of their decedent on account of which there is owing to them as administrators a large sum of money from the estate, that such ■debts to which they are entitled by subrogation are not barred by the statute of limitations but are valid and subsisting debts against the real estate of their decedent, and if therefore it should appear that the debts due to plaintiff’s decedent are not barred as to the personal assets, but are barred as to the real assets of the said James L. Cunningham, then plaintiff asks that the assets may be marshalled so that the creditors whose debts are not barred as to the'real assets may be required to seek satisfaction from that source, leaving the personal estate-of the said James Xi. Cunningham for the satisfaction of the plaintiff’s seyeral debts, which second amended bill was verified.
On the 36th of September, 1898, by leave of the court, the defendant William L. Cunningham filed his separate answer in *19which he adopts the allegations of his answer to the original and first amended bill; that he has no knowledge of his decedent haying made the note for $2,314.40, does not admit the making thereof, but on the contrary controverts it, neither does he know ©f his own knowledge of Jaines L. Cunningham having made the $100.00 note or bond of September 28, 1885, nor .admit the making of it, but on the contrary controverts it, and says if such notes or bonds were made the same ox a considerable part there-©f have been paid, and if not paid, have been barred by the statute of limitations which he is required by law to set up in defense thereto, and denied having made any acknowledgment of the indebtedness evidenced by said notes or any prornise to pay the same which would either prevent the statute of limitations from barring said debts or which would remove the bar of the statute thereto; admits that he, as one of the said administrators, made general payments of money on indebtedness claimed by said S. S. Cunningham to be owing to him by the estate of said James L. Cunningham, to-wit, the sum of $500.00, March 31, 1893, and $100.00 May 7, 1894, both of which were, made through the mail, and whatever knowledge respondent, then had was obtained by him from the said S. S. Cunningham, who was fully trusted by him in that respect and respondent was at that time wholly ignorant that more than ten years had elapsed from the time the alleged note of $2,314.40 had become payable, said S. S. Cun'ninghám' having carefully concealed from respondent the time when this alleged note or bond was payable, and denies that S. S. Cunningham wrote and mailed to respondent the statement, copy of which is filed with the bill, and says that S. S. Cunningham had no right to apply the payments so m.ade,- but If such note 'as the $100.00 really existed he should have applied sufficient to pay that off and returned the residue to respondent, as having been paid by him by mistake of fact. • Respondent says he kept no copies of letters written by him to S. S. .Cun--mingham, and is unable to say positively whether exhibits Eos. 3, '5, 6, 8, 11, 12 and 13 are copies of letters written by him, does mot know that he wrote such letters, does not admit that he did, hut controverts the statement in plaintiff’s bill charging him with writing the letters of which said exhibits are copies; avers that all the correspondence he had with said S. S. Cunningham touching the alleged indebtedness to him of the estate of J ames *20L. Cunningham was as one of the administrators of said James L. Cunningham and in no other way or capacity; that he never was agent for the other administrator of James L. Cunningham, nor was he agent for any of the heirs or distributees of said James L. Cunningham, nor did he ever represent himself .to said S. S. Cunningham as the agent of his co-administrator, or as agent of any of the heirs or distributees of said James L. Cunningham, neither admits as alleged that he acknowledged the existence of the indebtedness claimed by plaintiff in his bill nor expressly or otherwise promised to pay it; nor that he had full knowledge of the nature of plaintiff’s claim, but the 'only information he had respecting it was what he obtained from S. S. Cunningham until within less than one year of the time this suit was brought, which answer was also verified.
The commissioner returned his report, which was excepted to by the administrators of James L. Cunningham because he applied the payments of $500.00, March 31, 1893, and $100.00, May 7, 1894, on the note of $2,314.40, which was barred by the statute of limitations, whereas he should from the sum of the. two payments have paid the note of $100.00, which was not barred and the residue of the sum of the two payments he should have reported in favor of the administrators of James L. Cunningham as a debt owing to them by the estate of S. S. Cunningham, as for money paid by mistake of fact, they not knowing that the $2,314.40 note was barred by the statute of limitations. Plaintiff excepted to said report because it reports as barred by the statute of limitations and refuses to audit as a debt against James L. Cunningham’s estate the note of $2,314.40 dated September 28, 1881, and filed eighteen other exceptions thereto. On the 25th day of January, 1899, plaintiff moved the court to hear the cause, to which motion defendant William L. Cunningham objected, and moved the court to continue the cause so as to allow him to take depositions, and the court overruled plaintiff’s motion and continued the cause and on the 3rd day of May, 1899, the cause was heard and submitted when the court took time to consider, and on the 14th day of June, 18.99, the court decreed that the plaintiff recover of and from William L. Cunningham and James FT. Cunningham, administrator of James L. Cunninghapi, deceased, the sum of $3,895.16, with interest from the date of decree, being the amount due, with *21interest to that date on the said two notes, to be levied of the goods and chattels in their hands to be administered and further ascertained and decreed that the same was a valid and subsisting debt binding the real assets of the estate of said James L. Cunningham, in the hands of his heirs at law, and the court overruled the said exception of the defendants, the administrators of James L. Cunningham, to the report of commissioner W. B. Colston and sustained the first exception of plaintiff thereto, and without passing upon the plaintiff’s other eighteen exceptions to said report recommitted the cause to said commissioner. The defendants, William L. Cunningham and J. N". Cunningham in their own right and as administrators of J. L. Cunningham, John It. Cunningham, Mattie A. Cunningham and Mary E. Cunningham, appealed to this Court, and say they are aggrieved, "First: Because the court determined upon the record before it that the administrators of James L. Cunningham, deceased, were indebted as fiduciaries to the complainant in the sum of $3,895.19, with interest from the date of the decree. To have reached this conclusion under the pleadings and facts as shown by the record the court must have held: First: That the promise of one of the two administrators is sufficient in law to prevent the operation of the statute of limitations. Second: That William L. Cunningham, one of the administrators representing the estate of James L. Cunningham, deceased, had not only aclmawledged the justice of the debt of the plaintiff’s intestate against said estate, but had expressly promised to pay the same. Third: That William L. Cunningham, as administrator and in his official capacity, acknowledged the indebtedness as due and expressly promised to pay the same. Fourth: That the letters produced in evidence, signed by William L. Cunningham, individually and not as administrator, marked Exhibit No. 3, exhibit No. 15, exhibit No. 5, exhibit No. 20, and exhibit No. 6, constituted in law an acknowledgment by the fiduciary of the justice of the indebtedness, that it was due, and an express promise that he would pay. Fifth: That there being two debts claimed by the plaintiff as due, that the acknowledgments and promises claimed to be contained in said letters were definite and certain as applying, not to one or either, but to both of the bonds set up in said bill.”
What the effect under sections 8 and 9, chapter 104, Code, of *22a promise in writing or acknowledgment in writing from which a promise of payment may be implied, made by a personal representative, before the debt is barred, or before the decedent’s estate could have been protected seems not to have been decided in this State, but in the case of Van Winkle v. Blackford, 33 W. Va. 573, syl. 3, it is held: “In this state the administrator by his verbal promise, can no more prolong the vitality of a debt of his decedent, not yet barred, beyond the limit of the statutory bar, than he can revive a debt already barred; neither has he any option about protecting the estate by interposing the statute o£ limitations,- when applicable.” This is a clear ruling on the statute as to a verbal promise or acknowledgment, but we can. only have an inference from it as to a promise or acknowledgment in writing, but it seems to have been well settled in Virginia. In Bishop v. Harrison, 2 Leigh 532, in an action of as-sumpsit against the administrator de bonis non to recover a debt due from the testator the question was whether it was competent ' to plaintiff to join counts on promises by the executor as executor with counts on promises by the testator, in order to save the statute of limitations. Judge Cabell in the opinion of the coursi says: “Upon the whole I am decidedly of opinion that, if the two counts forinded on the promises of the displaced executor m this case, lias been properly framed, the demurrer to them ought to have been overruled.” He further says: “It is clearly competent to an executor by his promise to pay a debt of the testator, to exempt the case from the operation of the statute of limitations, and it is no devistavit in him to do so,” and Judge Carr in the same case gives the following reasons for such power im the personal representative: “The executor or administrator represents the testator or intestate completely; he has the legal estate; and it is necessary that he should have it, both for its management and for the safety of those who deal with him. When-he has made a contract as to any of the property, which he had a perfect right to make, and another has thereby gained an interest in that property, his subsequent death or removal cannot effect that interest. In truth the question does not seem to me to be one of privity, but of power. Here -was a debt claimed of the testator; to whom was the creditor to look? T® the representative. He applies to the executor while the debt is yet untouched by the statute of limitations, and tells him, here is *23a debt due me by your testator and here is the proof of it: it is S’ debt due by simple contract, and I must sue at once. The executor replies, I see the debt is just, and I tell you before this witness that I will pay it; therefore you need not bring suit, but give me time till money of the estate comes to my hands. The creditor waits; the executor dies; an administrator de bonis non is appointed; shall he say to the creditor, the promise of the executor does not bind me, nor take your debt out of the statute? Surely no. The premise does bind him, or rather the estate, at least so far as to remove the bar of the statute; for the executor was clothed with full power to do what he did.” In Braxton v. Harrison, 11 Grat. 30, it is held: “That although it is generally true that an executor or administrator cannot create a new cause of action against the estate yet, he may make a valid promise to pay a debt not barred by the statute of limitations out of the assets of the estate, upon which a suit may be maintained.” See also Smith v. Pattie, 81 Va. 662; Switzer v. Noffsinger, 82 Va. 524 and cases there cited. These decisions seem to settle clearly this question contrary to the views taken by counsel for appellants in their very able and plausible analysis of section 9, chapter 104, Code, which is substantially the same as that contained in the Code of 1849. They refer to the report of the revisors of January, 1849, in support of their theory, but it seems to me that a careful inspection of that report and the authorities there cited have reference to the acknowledgment and promise of a personal representative removing the bar of the statute after it has run and the claim barred. The revisors, after citing Tullock v. Dunn, 21 Eng. Com. Law Rep. 478, that “As against an executor an acknowledgment merely is not sufficient to take the case out of the statute; there must be an express promise,” that, “the promise by one is not enough to éntitle the plaintiff to recover; there ought to be a promise by both,” which Parke, B., in Scholy v. Walter, 12 M. & W., 514 says, “is founded in justice and good sense, and ought to be followed,” say: .“We think it wise not only to follow it so far as it has gone, but to go a step farther, and in accordance with the opinion of the Supreme Court of the TJnited States, in Thompson v. Peter, 12 Wheat. 565; and the supreme court of Pennsylvania, in Fritz v. Thomas, 1 Whart. 66, establish that in an action against a personal representative, in his official character, no proof of an acknowledg-*24ament or promise by him will take the case out of the statute of limitations.” The section to which this note is appended (being substantially our section 9 of chapter 104) will accomplish this purpose, and at the same time attain the object of the latter part of section 2, Acts 1841-2, p. 55, chapter 98, which provides that no debt shall be protected against the operation of the statute of limitations by any assumpsit of the executor or administrator so as to charge the real estate in possession of the heirs or devisees with the pajunent thereof.” The eases cited by the revisors in 12 Wheat., U. S., and 1 Whart, Pa., are both attempts to prosecute actions on acknowledgments or promises of personal reprp-sentatives on claims already barred when the promise was made, and had no reference to promise on debt alive at time of promise. Appellants refer to a late case decided by this Court, Stiles v. Laurel Fork, 35 S. E. 986, and say that “It seems to decide conclusively the questions involved in this case.” It is there held, syl 1, “An administrator cannot by the acknowledgment in pleading of a debt against his decedent which is barred by the statute of limitations, or in any other way remove the bar of that statute,” that is, when the bar has taken place he can in no way whatever remove that bar. As provided in section 9, “Rio acknowledgment or promise by any personal representative of a decedent * * * * shall charge the estate of such decedent * * * * in any case in which, but for such acknowledgment or promise, the decedent’s estate * • * * * could have been protected under the sixth section of this chapter.” “Could have been protected” when? Why clearly at the time the promise or acknowledgment was made. If the statute had already taken effect the administrator could not revive the debt by any act or promise, and there is nothing in the case cited intimating that a new promise might not be made in writing by a personal representative to pay a debt not yet barred by the statute, which would make a new starting point from which the statute must run as against the personal assets of the decedent.
As to the first proposition, whether in case of joint administration the promise of one administrator is sufficient in law to prevent the operation of the statute of limitations, appellants seem to relv with great confidence on the case of Tullock v. Dunn, supra, in an action against several executors, wherein Hord Ch. J. Abbott says, “the promise by one only is not enough *25to entitle tlie plaintiff: to recover; there ought to be a promise by both/'’ This question seems never to have been decided either in Virginia or West Virginia) but in the case of Tazewell v. Whittle, 13 Grat. 329, which was a suit to enforce the collection .of a debt on a new promise or acknowledgment by one of two personal representatives of the deceased debtor, the debt having been barred at the time of the testator’s death, while the case of Tullock v. Dunn is referred to both by counsel in the argument and by Judge Moncure in his opinion in the case, the question of the acknowledgment or new promise being insufficient because not made by both the personal representatives is not mentioned. The fifth syl. in the case is, ‘‘To take a debt out of the statute the acknowledgment of an executor must be express. And quaere: If there must not be an express promise to pay ?”
In the case of Shreve v. Joyce, 36 N. J. 44, (13 Am. Rep. 417) the question is fully^ discussed and many authorities cited, and it is there held, “A promise by one of two or more executors is sufficient to take a debt of the testator out of the statute of limitations.” In this case Judge Bedle says: ‘‘The only direct adjudication upon the subject in the English Courts is the case of Tullock v. Dunn and that has only the force of a nisi prims decision.”
So in Briggs v. Starke, 12 Am. Dec. 659 (2 Mill. 111) where a motion was made to set aside the verdict in the case on the ground “that the promise of one executor is not sufficient to take a demand out of the statute of limitations, nor to prevent it from running against it,” the court held that “new promises made by one of the several executors, takes the case out of the statute.”
As stated in the Hew Jersey case cited, “the question is one of first impression, and we are at liberty to declare the law as we think most in accordance with the principle.” The statute, section.9, chapter 104, Code, clearly recognizes a difference in the application of the principle as between personal representatives and joint contractors as it provides that “no acknowledgment or promise by any personal representative of a decedent, or by one of two or more joint contractors shall charge the estate of such decedent, or charge any other of such contractors in any case, in which but for such acknowledgment or promise, the decedent’s estate or another contractor could have been protected under the sixth section of this chapter.” In the case of joint personal rep*26resentatives the action of the one affects only the estate of which he has control and casts no personal liability on his co-representative while in the case of joint contractors the action of one, but for the statute, might involve the personal liability of his co-contractor. In Wheeler v. Wheeler, 9 Cowen it is held that “Executors are esteemed but one person in law; and acts done by one of 'several,, relating to the delivery, sale or release of the test, tor’s goods, are the acts of all. Thus one or two executors may assign a note belonging to the estate of their testator. So be may pledge such note or assign it, as collateral security for a judgment obtained against the estate of the testator.” Stribling v. Coal Co., 31 W. Va. 82; Johnson v. Beardslee, 15 Johns. (N. Y.) 3.
The second, third and fourth propositions of appellants' as to the conclusions arived at by the circuit court under the pleadings and the facts shown by the record will be considered together. After the suit was matured on the bill and amended bill, and Wiliam L. Cunningham had filed his answer relying upon the statute of limitations to protect the estate, he represented, the cause referred tó a commissioner and the larger debt of jjI■ Lntiii reported as barred and exceptions to report filed, the heirs at law of James L. Cunningham then filed their answer, in which they relied'upon the statute of limitations, neither said bills nor answers being sworn to, and before any action was taken on these matters, plaintiff discovered writings and correspondence between the defendant William L. Cunningham and plaint dl’s decedent touching the indebtedness of said James L. Cunningham’s estate to plaintiff’s intestate upon which plaintiff based ais second amended bill which was sworn to. These writings are relied upon to prove a new acknowledgment of the debt by the administrator William L. Cunningham, and a new promise to pay the same. The writings consist of letters written by said administrator to S. S. Cunningham, plaintiff’s testator, and the replies thereto, and are exhibited with the said second amended bill. The bill sufficiently accounts for the delay in their product'on, having then been recently discovered for the first time, hone of the heirs answered the said second amended bill. Their answer formerly filed not being under oath could not be takvu as such' answer unless sworn to and refiled and relied on by them The only answer to this bill is that of William L. Cunningham *27as administrator of James L. Cunningham. The bill is taken: for confessed as to all the heirs, and surely the allegations of the bill affect their interests directly, as it alleges that said William L. Cunningham in conducting said correspondence, in writing: the letters and receiving the replies and statements was acting' not only as the active administrator of the estate of his and their father, but as agent for his co-administrator, and for all the heirs-at law of James L. Cunningham. The first letter shown by the record, written by William L. Cunningham to S. S. Cunningham, bears date August 18, 1887, and starts out by saying-“Having qualiñed as one of the administrators of my father’s-estate, I write to you to please send me the amount of your note, with interest oh same up to the 1st day of September, 1887,. against this estate; contrary to all expectations he left no will. I have no doubt but what his estate will hold out, and there will' be a good large margin to go on,” etc. In response to this it is-alleged that on August 22d, same month, S. S.' Cunningham wrote and mailed to him a statement in writing showing the dates of the notes, one for $2,314.40, the other for $100.00, and the interest up to September 1st, 1887, as requested, and also-the application of a payment of $100.00 entered as a credit on account of interest June 27, 1885, and exhibits said statement and letter of S. S. Cunningham transmitting it. Defendant in his answer docs not 'say that he never received or had such statement. He does say: “It is not true as alleged in plaintiff’s-second amended bill that he, the said S. S. Cunningham, wrote and mailed to this respondent the paper writing, a copy of which is filed with plaintiff’s second amended bill as exhibit No. 4.” Respondent in his answer says further that, “He does not know that he wrote such letters and does not admit that he did, but controverts' the statement in plaintiff’s bill charging him with-writing the letters of which such exhibits are copies.” Yet it was well proved by the depositions of witnesses who were well’ acquainted with his handwriting that he did write .them, and although the cause was continued on his motion to allow him to take depositions, he neither went upon the witness stand himself hor took depositions of others. On the back of the letter of August 18th requesting a statement of plaintiff’s intestate’s debt, written by William L. Cunningham, is a pencil endorsement proved to be in the handwriting of S. S. Cunningham, in the fol*28lowing words: "Statement sent with interest to September 1st. 1887, shows balance to that date $2,912.21,” which statement so ■fixing the amount gives the dates and amounts of the notes and ■the letter accompanying the same dated August 22 acknowledges the receipt of the letter of 18th of August, and says, “According to your request, hand you a statement of your father’s indebtedness to me with interest to September 1st, 1887. I have given you the dates and amounts, and hope you will find the interest correctly calculated. I am very much pleased to hear satisfactory statement you give of his affairs.” On the 29th day of September William L. Cunningham wrote to S. S. Cunningham including statement of the latter’s taxes for 1887 which ne nad obtained from the deputy sheriff, and said in closing his letter, “I want to come over to your place and talk to you about your debt’ against the estate of my father as soon as I am a little footloose.” When lie wrote this letter he must have received the statement of the debt r been in possession of facts in relation to the debt; that he wanted .to see him about it, presumably to make some arrangement for its payment. On the 24th of December, 1888, he. wrote another letter to S. S. Cunningham saying that he had advertised the Falling Waters farm very extensively. “We must sell it if not this time, it must go soon for whatever it will bring. With the- incumbrance on the land we cannot make it pay the interest and taxes, consequently we must sell. $35.00 per A. is "the minimum price we will let it go at this time. At that price it will let us out. I consider it is well worth that — at the present price of products I think it can be made neat four per cent at that figure. We raised this year on it about 925 bu. wheat, ■about that much corn, clover seed enough to sow, enough clover Tiay to feed the tenants’ stock, fencing in reasonable good repair I now ask you if we cannot get that price publicly, will you take it at that? We will pay the taxes for 1888. You would be entitled to two-fifths of the growing wheat crop, and if you would desire to rent it and wish it I will attend to that for five years, should you and I live that long, free of charge. We have a good tenant on the farm. You have a big pile in it — would not feel •the buying of it very much. On the other■ hand it certainly would be a great relief to us all, and more especially to mother and Mat. Please consider the matter and let me hear from you soon regarding it.” Here we have an express acknowledgment *29of'the debt after he must have had full and complete knowledge-of the evidence of such indebtedness, not only this admission of the debt, but a direct offer to pay the debt with real estate, of which his father died seized, calling his attention to the producing capacity of the farm offered, telling him what proportion of the growing wheat crop he would be entitled to from the tenant and among other inducements to buy it, said “We will pay the taxes for 1888.” Here he must have been speaking of the heirs,, he being one of them, and also calling his attention to the fact that he had a “big pile in it,” that is, had a large debt against it which would apply on the price of it, hence he “would not feel the buying of it very much,” and adds, “on the other hand, it certainly would be a great relief to us all, and more especially to mother and Mat.” The writer surely was representing some parties besides himself, persons who were considering themselves or their property liable and bound for the indebtedness which they could pay off in case they could induce their kinsman to buy it on account thereof, and closes his letter by asking him to consider the proposition and let him hear from him. It is clearly indicated by that letter that he was representing the heirs. Cin-tile 14th day of March, 1889, William L. Cunningham wrote S. S. Cunningham, saying, “I received your note some time ago; proceed to answer. As we have a little funds left in our hands from the estate after paying the most urgent demands, I will enclose you check this time for the amount of $125.00 as you will see. Please return the enclosed receipt after signing. I certainly wish we could sell, but that seems impossible to do, even at a great sacrifice. I am tired of worry with it and the debts thereon. * * * * Sometimes I think if we could make arrangements with the creditors to divide the property and the debts it would be better. * * * I would like to see you and talk about it. After the personalty of the estate is settled up, there will still exist about $8,500.00 indebtedness. There is as offsets to that six hundred acres of land in addition to two notes of J. R. Cunningham aggregating about $2,400.00, for which the farm is bound for.” This is a part payment on the debt evidenced by a writing signed by .the acting administrator. In Foster v. Starkey, 12 Cush., (Mass.) 324, Shaw, C. J., says: “It was laid' down amongst other rules well settled that a part payment of principal or interest is unequivocal evidence of a *30new and continuing promise, to avoid the statute of limitations, .and forms a new point from which the statute begins to run,” and cites Sigourney v. Drury, 14 Pick. 387. If part payment is a continuing promise and such payment be made in writing .■signed by the party making it, it would seem that it would be a mew promise in writing. Waits Actions & Del, 297; 13 Am. & En. E. L., 748.
Our statute was intended, we may concede, to render ineffective all oral evidence of a new promise or acknowledgment, and that, in consequence, it destroyed the effect of parol proof of a partial payment. To this extent only can the contention of the .appellants in their petition be considered sound, when they as.sert that our statute destroys the effect of a part payment. The true rule, as shown by the foregoing authorities is, that our statute has changed the mode of proof; the new promise or the acknowledgment of a subsisting debt, which is made by statute the ^equivalent of an express promise, must now be evidenced by a writing signed by the debtor, or by his agent. Our statute has mo other effect. As a part payment was before the passage of 'the statute not only the best form of an acknowledgment of' a ¡subsisting debt, but in the language of Chief Justice -Shaw, al-xeady quoted, “unequivocal evidence of a new and continuing promise,” so it remains since our statute; and if the evidence of it is in writing,, signed by the debtor or his agent, it is a-new promise in writing, and may be proved. It has been,so held in ■a multitude of cases, arising under the English statute, which was constructed by the courts as making ineffective parol evidence of part payments. See the review of them in Williams v. Gridley, 9 Metc. 482.
On the 26th day of March, 1889, said William L. Cunningham wrote and signed another letter to S. S. Cunningham, which 'evidently refers to the receipt returned to him by S. S. Cunning- . Ram, as he requested for the payment of the said $125.00, in which he says: “Yours was received a few days ago, with thanks for the remittance; it was not as much as I expected to send you “but as we must keep a little surplus on hand it was all we could •spare at this time, but hope to send you more soon. We have but •one note in bank; and that we have been making every effort to pay by installments, and have gotten it considerably reduced. We expect to close the estate soon so far as we as administrators *31are concerned, and think we will run it on the responsibility, of •the heirs of J ames L. Cunningham, dec’d, at that time if necessary, we will confess judgment on all the paper by taking up the old and giving our paper for it as heirs. I do not think that any of the creditors need be uneasy as the debts are $8,500.00, or near about that figure, when there is between one thousand and one thousand and one hundred acres of land bound for them, would sell and pay it if we could do so, rather than carry the load and worry.” We have here a reference to the payment made before mentioned, and an explanation why it could not be a larger payment at the time, with the expression- of hope to send more soon. The amount paid at that time was more than sufficient to pay off the $100.00 note, and interest, at that time, if it had been so applied, and yet there was no question raised as to any part of the debt, but the whole tenor of the letter is to the effect that they want and expect to pay the debt and the letter admits that the lands of the decedent and father, James, L. Cunningham, are bound for these debts. In Abramhams v. Swann, 18 W. Va. 274, it is held, (syl. pt. 5) : “If such acknowledgment or promise is contained in a letter -of the defendant to the plaintiff, it is not necessary that the amount of the debt, or that its date should be specified in the letter, but the particular debt to which the letter refers, may be identified by extrinsic evidence, written or parol; and if so identified clearly, and .the promise is unequivocal, or the acknowledgment is of a subsisting debt, for which the defendant is liable and willing to pa3r, the bar of the statute of limitations is thereby removed.” The construction of such letters is fully discussed by Judge Geeen in that ease, beginning at page 282. It is impossible for an unbiased mind, from the record, to come to other conclusion than that William L. Cunningham received from S. S. Cunningham, the statement of the debt marked exhibit Ho. 4, in reply to his request-for it of August 18, 1887, which statement gave the dates and amount of the two notes, with calculation of interest to September 1, 1887. In all the letters written by William L. Cunningham, there is not a word of protest or question about the justice of it. He seems to have known of the existence of the notes from the time of his qualification as administrator. There was no other debt due from his father’s estate to S. S. Cunningham, and all the correspondence was concerning that particular *32debt. There is no question about the identification of the debt, and no equivocation on his part about paying it if in his power to do so. Appellants insist that the court erred in the decree of June 14th, 1899, in decreeing that the amount of said debt, is a valid and subsisting debt binding the real assets of the estate of James L. Cunningham in the hands of his heirs at law because of the provision of the statute, the latter part of the 2d section, chapter 98, Acts 1841-2, p. 55. It is true the promise of an administrator made wholly in his representative capacity and without authority from the heirs a.t law would not stop the running of the statute as to the real assets and as against the heirs any more than a judgment against the administrator would as held in Saddler v. Kennedy, 26 W. Va. 636. But the second amended bill alleges that in writing the letters in which the promises were made William L. Cunningham was not only acting in the capacity of administrator, but was acting for and on behalf of his co-administrator and of the heirs at law and by their authority, the bill is taken for confessed as to all of them, whereby they admit that William L. Cunningham was so acting for them as their agent, and so corresponded and dealt with plaintiff’s decedent, S. S. Cunningham. The second amended bill virtually made a new case for the same purpose as the letters and documents discovered and exhibited with the new bill, which contained allegations that the other bills did not contain. Under section 38, chapter 125, Code, the said bill being verified by the oath of the plaintiff could only be answered under oath, so that the answer filed by the heirs at law to the original and amended bills could not be treated as their answer to the second amended bill. On the 3d day of Maj1', 1899, the cause was heard on the papers and proceedings theretofore read and had therein, on the plaintiff’s second amended bill and exhibits filed in open court, process duly served on all the defendants to said bill and on said bill taken for confessed; on the answer of William L. Cunningham, administrator, theretofore filed, and general replication thereto, also on depositions, etc. In Wilson v. Preston, 15 Iowa 246, it is held that “It was competent for the court to permit the party to attach the verification after respondent had answered. After it was attached, it was as much the duty of respondent to verify his answer as if the petition had been sworn to in the first instance. The answer as filed was no response to *33the petition as amended.” Radford v. Fowlkes, 85 Va. 821; 1 Am. & Eng. Enc. Pl. & Pr. 625. The second amended bill is -wholly unanswered except by William L. Cunningham in his capacity as administrator, and is taken for confessed as to all the heirs at law and the co-administrator. This is an admission of all its allegations, that William L. Cunningham was, in writing the letters the sole acting administrator (and this fact is not denied by said William L. Cunningham) and the agent of his said eo-administrator, and that in making and delivering such letters and writings he was acting with the full knowledge of and as the agent for the other distributees and heirs at law of said James L. Cunningham. Section 36, chapter 125, Code, provides that “Every material allegation of the bill not controverted by answer * * * shall fox the purpose of the suit be taken as true, and no proof thereof shall be required.” In Cann v. Cann, 45 W. Va. 563, it is said by Judge Dent: “The fact that adult defendants failed to answer, denying the plaintiff’s right of recovery, weighs heavily in favor of the justice of plaintiff’s demand. They were his sisters and should have been acquainted with the circumstances; and a legal admission by them (referring to the bill being taken for confessed) is almost equivalent to positive proof or affirmation. As to themselves, it certainly is so regarded by the law of pleading.” Cann v. Cann, 40 W. Va. 138; Bank v. Shirley, 26 W. Va. 563. With the second amended bill are filed as exhibits several other letters written after the expiration of ten years from the date the larger note fell due, one from S. S. Cunningham to William L. Cunningham, dated January 13, 1893, enclosing a statement of the two notes showing the interest due to January 1, 1893, to be $1,145.42, requesting its payment by the 1st of the following April. Another 'by William L., dated January 21st, 1893, acknowledging receipt of the statement, and saying, “We will do the very-for you that we possibly can by the 1st of April. We are certainly very much obliged to you for leniency thus long.” And after speaking of some persons being behind with them on their interest to them on the farm in Frederick county, Virginia, about $900.00, says: “If we can in any way collect that we will be in no trouble to raise the full amount of your interest.” In January, 1894, S. S. Cunningham sends him another statement of the whole amount clue him, $3,240.89, April 1st, 1894, and asks him if he can to *34pay back interest, $826.49, and the principal of the small note, $100.00, in all $926.49, by the first of April next. On the 8th of March, 1894, William L. wrote S. S. Cunningham that he had received the statement some time ago, and refers to the interest and smaller note of $100.00, mailing in all $926.49, and refers to his wanting it by the 1st of April, 1894, aaid goes on to tell him why they cannot pay it by that time, speaks of selling land and asks him if he could not make some terms and buy one of the farms. “It would be a great relief to us, and I hope no encumbrance to you. I close by repeating that I will do the best I can for you.” April 2, 1894, William L. again wrote to S. S. Cunningham: “In regard to the payment of you some money, I will say that I have been disappointed in getting some for you on the 1st of the month, as requested, but I will state that if there will be no further disappointment, I expect to get some during the month some time. If I am not disappointed I will bring it over to you.” On May 7, 1894, William sent to S. S. Cunningham check for $100 which he says was all he could xaise for him at that time, and saying that he could do no better. These last mentioned letters are no proof of promise by the administrator which could prevent the running of the statute of limitations, being written after the statute had run, but under the. pleadings, and facts alleged in the second amended bill and confessed by the co-administrator and all the heirs at law of James L. Cunningham, they amount to a promise on their part to pay the debt and which is sufficient to charge the real assets therewith. They show clearly that it was always the purpose of the administrators and heirs to 'pay the debt, and it was only when suit was brought that they seemed first to conceive the idea ■of pleading the statute of limitations, and being the beneficiaries of the real assets of their father’s estate is sufficient consideration for the promise. Johnson v. Beardslee, 15 Johns (N. Y.) 3; Bradshaw v. Bratton, 96 Va. 577.
There being no reversible error in the decree, the same should in my opinion be affirmed.